PER CURIAM.
Plaintiff/Appellant William E. Hatcher filed an action against the Honorable F. Gates Peed (“Judge Peed”) of the Superior Court of Effingham County, Georgia, under 42 U.S.C. § 1983. Specifically, Hatch-er alleges that Judge Peed violated Hatch-er’s due process rights by ordering his arrest without cause and granting his adult daughter visitation rights to his minor children. The district court granted Judge Peed’s motion to dismiss on the ground of judicial immunity. Hatcher then perfected this appeal.
This court reviews de novo a district court’s dismissal of a complaint. Simmons v. Sonyika, 394 F.3d 1335 (11th Cir.2004).
After reviewing the record and reading the parties’ briefs, we conclude that the district court correctly dismissed the action against Judge Peed based on the doctrine of judicial immunity. See Mireles v. Waco, 502 U.S. 9, 112 S.Ct. 286, 116 L.Ed.2d 9 (1991); Dykes v. Hosemann, 776 F.2d 942 (11th Cir.1985). Accordingly, we affirm the district court’s judgment of dismissal.
AFFIRMED.